DETAILED ACTION
This communication is in response to application no. 17/174361 filed 12 February 2021.
Claims 1-20 are currently pending and have been examined.  
Claims 1-20 are rejected as shown in this detailed action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/702701, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) for one or more claims of this application.  In claim 1, for example, neither a light sensor nor video camera is supported by the prior-filed application. In claim 9, an automobile detection (“when at least one automobile behind is detected”) is not supported by the prior-filed application. These are examples and not the only Accordingly, claims 1-20 are not entitled to the benefit of the prior application.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 2112, 2212, 2122, and 2222. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7, and 9-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2019/0080355 (“Jiang”) in view of U.S. 2020/0269776 (“Batten”).

Regarding Claims 1 and 12, Jiang teaches a mobile advertisement system installed on a back window of a vehicle, comprising: 
a processor, a network interface controller (See “the mobile advertisement server 102 includes a processor 1022, a network interface controller 1024” in ¶ 0039.), an USB interface connected to an USB interface connector (See “each of the mobile advertisement delivery systems 120 includes a universal serial bus (USB) interface for retrieving one or more local advertisements” in ¶ 0038.), a power module connected to a power supply of the vehicle (See “The mobile advertisement delivery system 120 includes a power module 1226. The power module 1226 indicates the mobile advertisement delivery system 120 is powered on when a power input 1362 is connected to and switched on to a power supply. The power input 12262 may include a regular 120V alternate current (AC) power supply, or a 12 V direct current (DC) power supply as often available on automobiles” in ¶ 0062.), a display screen (See “In certain embodiments, the mobile advertisement display system 128 may include an OLED display screen. The OLED display screen may be mounted on the rear window” in ¶ 0065.), and a non-volatile memory having a local data storage and computer executable instructions (See “The computer programs include processor-executable instructions that are stored on a non-transitory tangible computer readable medium” in ¶ 0030.), wherein the computer executable instructions comprise: 
a GPS module, wherein the GPS module receives GPS satellite signal through a GPS antenna to determine the GPS location of the mobile advertisement system
a network communication module, wherein the network communication module communicates with a mobile advertisement server through the network interface controller and a wireless communication antenna over a network (See “The network communication module 122624 establishes and maintains communication between the mobile advertisement application 12262 and the mobile advertisement deliver system 120 and the mobile advertisement server 102 through the network interface controller 1224 and the network 110” in ¶ 0048.);
a mobile advertisement control module (See “The mobile advertisement application 12262 includes a GPS module 122622, a network communication module 122624, and a mobile advertisement control module 122626” in ¶ 0048.); and 
a display output module, wherein the display output module controls the operation of the advertisement output to the display screen (See “sending the advertisements and the delivery instructions to the mobile advertisement display system 128 through a mobile advertisement output module 126442, and instructing the mobile advertisement display system 128 to display the advertisements according to the delivery instructions” in ¶ 0050.).
Jiang does not expressly teach a light sensor; a video camera, the video camera is installed on top of the display screen to acquires images from behind of the vehicle and determines whether there are any automobiles and observers behind the vehicle, and when there is no automobile and observer behind the vehicle, the display screen of the mobile advertisement system will temporarily cease operation until at least one automobile is detected.
However, Batten teaches a light sensor (See “the display system 100 also includes a light sensor to detect the level of ambient light” in ¶ 0033.); a video camera, the video camera is installed on top of the display screen to acquires images from behind of the vehicle and determines whether there are any automobiles and observers behind the vehicle, and when there is no automobile and observer behind the vehicle, the display screen of the mobile advertisement system will temporarily cease operation until at least one automobile is detected (See “The sensor for determining the proximity of the vehicle 10 to a second vehicle functions to indicate to the processor 120 to modify content rendered on the display 110. The processor 120 preferably renders a message, such as an advertisement, on the display 110 when the second vehicle is substantially proximal to the vehicle 10 (such as in the second mode); the processor 120 preferably renders the identification and registration information of the vehicle 10 on the display 110 when the sensor detects that no second vehicle is substantially proximal to the vehicle 10 (such as in the first mode or the third mode). The sensor may be … a camera, or any other suitable device configured to detect the proximity of the vehicle 10 to a second vehicle. In the embodiment of the sensor that is a camera, the camera may be configured to detect identification information of the second vehicle (such as the license plate number of the second vehicle); this information may be used to determine the owner of the second vehicle and obtain information relating to the owner of the second vehicle. The processor 120 may then modify content rendered on the display 110 based upon the demographic of the owner of the second vehicle, such as by displaying an advertisement for discount prescription medications if the owner of the second vehicle is determined to be at least sixty years of age” in ¶ 0044, Fig. 19, and “FIG. 19 illustrates one embodiment of a digital license plate system 1900 including a digital license plate 1902 supporting a camera 1912” in ¶ 0183.).
It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of Jiang and Batten to include a light sensor and camera to determine if a vehicle and observer is behind the vehicle. The motivation, as indicated in Batten, is to provide relevant content.  Additionally, the claimed invention is merely a combination of old elements, in the combination each element merely performs the same function as it does separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding Claim 9
a mobile advertisement server, wherein the mobile advertisement server registers a plurality of advertisers and a plurality of subscribers, receives a plurality of location-based advertisements and their corresponding delivery instructions from the advertisers, receives GPS location updates in a predetermined interval from each of a plurality of mobile advertisement systems, dispatches the plurality of location-based advertisements and the corresponding delivery instructions based on the GPS location updates received to each of the plurality of mobile advertisement systems through a network (See “In certain embodiments, the mobile advertisement server 102 is used to register many advertisers and many subscribers, receive various advertisements and their corresponding delivery instructions from the advertisers, receive GPS location updates in a predetermined interval from each of the mobile advertisement delivery systems 120, and dispatch the advertisements and the corresponding delivery instructions to each of the mobile advertisement delivery systems 120 through the network 110” in ¶ 0034 and “Each of the mobile advertisement delivery systems 120 displays the advertisements when the mobile advertisement delivery system 120 is positioned in a region specified by the advertisement delivery location information and during the advertisement delivery time period” in ¶ 0044.), and receives delivery confirmations after each location-based advertisement is displayed according to the corresponding delivery instructions through the network (See “The computer executable instructions in the network communication module 102642 and the network interface controller 1024 cause the processor 1022 to receive via the network 110, delivery confirmations from each of the mobile advertisement delivery systems 120 after one or more advertisements are displayed according to the corresponding delivery instructions” in ¶ 0045.), and 
a plurality of mobile advertisement systems, wherein each of the plurality of mobile advertisement systems is installed on a back window of a corresponding vehicle (See “In certain embodiments, the mobile advertisement display system 128 may include an OLED display screen. The OLED display screen may be mounted on the rear window, side windows, the body of the automobile including the front and/or rear bumpers, the back door/trunk door, or anywhere on the body of the automobile” in ¶ 0065.), connects to the mobile advertisement server over the network, sends its GPS location updates in the predetermined interval to the mobile advertisement server, receives the plurality of location-based advertisements and the delivery instructions from the mobile advertisement server in response to the GPS location updates sent, displays the plurality of location-based advertisements on a respective display screen of the mobile advertisement system according to the corresponding delivery instructions (See “In certain embodiments, the mobile advertisement server 102 is used to register many advertisers and many subscribers, receive various advertisements and their corresponding delivery instructions from the advertisers, receive GPS location updates in a predetermined interval from each of the mobile advertisement delivery systems 120, and dispatch the advertisements and the corresponding delivery instructions to each of the mobile advertisement delivery systems 120 through the network 110” in ¶ 0034 and “Each of the mobile advertisement delivery systems 120 displays the advertisements when the mobile advertisement delivery system 120 is positioned in a region specified by the advertisement delivery location information and during the advertisement delivery time period” in ¶ 0044.), transmits the delivery confirmations to the mobile advertisement server from each of the mobile advertisement systems after each location-based advertisement is Page 39 of 43Attorney Docket No. 028-004-US-CIP displayed according to the corresponding delivery instructions (See “The computer executable instructions in the network communication module 102642 and the network 
Jiang does not expressly teach display the plurality of advertisements when at least one automobile behind is detected.
However, Batten teaches display the plurality of advertisements when at least one automobile behind is detected (See “In the embodiment of the sensor that is a camera, the camera may be configured to detect identification information of the second vehicle (such as the license plate number of the second vehicle); this information may be used to determine the owner of the second vehicle and obtain information relating to the owner of the second vehicle. The processor 120 may then modify content rendered on the display 110 based upon the demographic of the owner of the second vehicle, such as by displaying an advertisement for discount prescription medications if the owner of the second vehicle is determined to be at least sixty years of age” in ¶ 0044.).
It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of Jiang and Batten to provide the ad when an automobile is detected. The motivation is to provide relevant ads as shown in Batten. Additionally, the claimed invention is merely a combination of old elements, in the combination each element merely performs the same function as it does separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Regarding Claims 2 and 13, Jiang does not expressly teach the mobile advertisement system comprises the light sensor positioned on the display screen facing outside to detect environmental light intensity outside of the vehicle, and the display output module receives detected environmental light intensity outside of the vehicle from the light sensor, and controls the display brightness of the display 
However, Batten teaches the mobile advertisement system comprises the light sensor positioned on the display screen facing outside to detect environmental light intensity outside of the vehicle, and the display output module receives detected environmental light intensity outside of the vehicle from the light sensor, and controls the display brightness of the display screen in directly proportional to the detected environmental light intensity outside of the vehicle (See “The display 110 may also include a backlight. The backlight functions to control the light intensity of the information displayed by the display 110. The backlight preferably includes a plurality of degrees of light intensity. The processor 130 may select the degree of light intensity based upon the mode of operation. The processor 130 may also select the degree of light intensity based upon ambient light levels proximal to the display 110. For example, the degree of light intensity may be higher during the day and lower during the night. In this variation, the display system 100 also includes a light sensor to detect the level of ambient light” in ¶ 0033 and “in the embodiment in which the sensor is a camera, the camera may be used to measure the level of ambient light substantially proximal to the vehicle 10 such that content may be rendered on the display at an appropriate light level; for example, the brightness of the display may increase if the camera determines a high level of sunlight near the vehicle 10” in ¶ 0044.).
It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of Jiang and Batten to adjust the brightness based on the sensed light. The motivation, as shown in Batten, is to provide the optimal lighting conditions based on sunlight, lowlight, etc.  Additionally, the claimed invention is merely a combination of old elements, in the combination each element merely performs the same function as it does separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding Claim 3, Jiang further teaches connect to the mobile advertisement server over the network (See “Each of the mobile advertisement delivery systems 120 is connected to the mobile send its GPS location updates in the predetermined interval to the mobile advertisement server (See “the computer executable instructions cause the processor 1222 to perform: sending GPS location updates of the mobile advertisement controller 122 in the predetermined interval to the mobile advertisement server 102 over the network 110” in ¶ 0056.); receive a plurality of location-based advertisements and delivery instructions from the mobile advertisement server in response to the GPS location updates sent; display the plurality of location-based advertisements on the display screen of the mobile advertisement system according to the corresponding delivery instructions (See “receiving the advertisements and the delivery instructions from the mobile advertisement server 102 in response to the GPS location updates sent, storing the advertisements and the delivery instructions received in the local data storage 12282, displaying the advertisements on the mobile advertisement display system 128 according to the delivery instructions over a local network 124” in ¶ 0056.); and transmit delivery confirmations to the mobile advertisement server from the mobile advertisement system after each location-based advertisement is displayed according to the corresponding delivery instructions (See “sending delivery confirmations to the mobile advertisement server 102 when one or more advertisements are displayed” in ¶ 0056 and “The computer executable instructions in the network communication module 122844 and the network interface controller 1224 cause the processor 1222 to send via the network 110, delivery confirmations to the mobile advertisement server 102 after one or more advertisements are displayed according to the corresponding delivery instructions” in ¶ 0058.).
Jiang does not expressly teach display the plurality of advertisements when at least one automobile is detected.
However, Batten teaches display the plurality of advertisements when at least one automobile is detected (See “In the embodiment of the sensor that is a camera, the camera may be configured to detect identification information of the second vehicle (such as the license plate number of the second 
It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of Jiang and Batten to provide the ad when an automobile is detected. The motivation is to provide relevant ads as shown in Batten. Additionally, the claimed invention is merely a combination of old elements, in the combination each element merely performs the same function as it does separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Regarding Claims 4 and 16, Jiang further teaches the display screen of the mobile advertisement system comprises: a light-emitting diode (LED) display panel; and an organic light-emitting diode (OLED) display panel (See “In certain embodiments, the mobile advertisement display system 128 of the mobile advertisement delivery system 120 as shown in FIGS. 3 and 4 includes: an image projector, a video projector, a laser image projector, a light-emitting diode (LED) display screen, an organic light-emitting diode (OLED) display screen, and a liquid crystal display (LCD) screen” in ¶ 0063.).
Regarding Claims 5 and 17, Jiang does not expressly teach the mobile advertisement system is installed in a rectangular display screen case.
However, Batten teaches the mobile advertisement system is installed in a rectangular display screen case (See Fig. 11 and “The view in FIG. 11 shows a bezel 1102 that functions as a frame surrounding digital display 1110” in ¶ 0086.).
It would have been obvious to one having ordinary skill in the art at the time of filing to combine 
Regarding Claim 10, Jiang further teaches the plurality of location-based advertisements comprises: a plurality of banners; a plurality of digital images; a plurality of messages in text form; a plurality of animations; a plurality of videos (See “each of the advertisements includes: one or more banners, one or more digital images, one or more messages in text form, one or more animations, and one or more videos” in ¶ 0036.).
Jiang does not expressly teach one or more amber alerts.
However, Batten teaches one or more amber alerts (See “Alternatively, the message may be provided by a law enforcement agency, for example, an emergency broadcast regarding a missing person (for example, an Amber or an Elder alert)” In ¶ 0029.).
It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of Jiang and Batten to provide amber alerts. The motivation is to provide broadcasts helpful to society and build goodwill. Additionally, the claimed invention is merely a combination of old elements, in the combination each element merely performs the same function as it does separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding Claim 11, Jiang further teaches the delivery confirmation includes: the time of display of each of the plurality of location-based advertisements, the location of display of each of the plurality of location-based advertisements (See “The delivery confirmation for each of the advertisements includes: the time of display of the advertisement; the location of display of the 
Jiang does not expressly teach total time of display of each of the plurality of location-based advertisements, and number of vehicles and observers detected behind the vehicle.
However, Batten teaches total time of display of each of the plurality of location-based advertisements, and number of vehicles and observers detected behind the vehicle (See “In this variation, the processor 440 can track advertisement exposure such that the user can be compensated for advertising products, goods, or services on the vehicle. In one example, the processor 440 tracks the amount of time an advertisement is displayed. In another example, the processor 440 is coupled to a camera and implements machine vision to identify and count the number of individuals who looked at display while the advertisement is rendered. In a further example, the system 400 implements global positioning to track the number of vehicles within a field of view of the display 410 while the advertisement is rendered” in ¶ 0043.).
It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of Jiang and Batten to track additional metrics. The motivation, as shown in Batten, is to track exposure such that the user can be compensated accordingly.
Regarding Claim 14, Jiang further teaches retrieve a plurality of local advertisements and a plurality of local delivery instructions through the USB interface when the plurality of local advertisements and the plurality of local delivery instructions are available; store the plurality of local advertisements and the plurality of local delivery instructions retrieved in the local data storage; and display the plurality of local advertisements through the display screen according to the plurality of local delivery instructions (See “retrieving one or more local advertisements 12662 and corresponding local delivery instructions through the USB interface 1266 when the local advertisements 12662 and the local delivery instructions are available, storing the local advertisements 12662 and the local delivery instructions retrieved in the local data storage 12642, sending the local advertisements 12662 and the 
Jiang does not expressly teach display the plurality of advertisements when at least one automobile behind is detected.
However, Batten teaches display the plurality of advertisements when at least one automobile behind is detected (See “In the embodiment of the sensor that is a camera, the camera may be configured to detect identification information of the second vehicle (such as the license plate number of the second vehicle); this information may be used to determine the owner of the second vehicle and obtain information relating to the owner of the second vehicle. The processor 120 may then modify content rendered on the display 110 based upon the demographic of the owner of the second vehicle, such as by displaying an advertisement for discount prescription medications if the owner of the second vehicle is determined to be at least sixty years of age” in ¶ 0044.).
It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of Jiang and Batten to provide the ad when an automobile is detected. The motivation is to provide relevant ads as shown in Batten. Additionally, the claimed invention is merely a combination of old elements, in the combination each element merely performs the same function as it does separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Regarding Claim 15, Jiang further teaches the plurality of location-based advertisements comprises: a plurality of banners; a plurality of digital images; a plurality of messages in text form; a plurality of animations; a plurality of videos (See “each of the advertisements includes: one or more banners, one or more digital images, one or more messages in text form, one or more animations, and one or more videos” in ¶ 0036.).

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang in view of Batten and further in view of U.S.  U.S. 9,307,131 (“Breen”).

Regarding Claims 6 and 18, while Batten teaches the rectangular display screen case as shown above, neither Jiang nor Batten expressly teach the rectangular display case comprises: the video camera; the light sensor; the GPS antenna; a wireless communication antenna; and the display panel.
However, Breen teaches the rectangular display case comprises: the video camera; the light sensor; the GPS antenna; a wireless communication antenna; and the display panel (See Fig. 1 and “One embodiment of the invention is directed to a system for displaying content that includes: (a) an enclosure apparatus having a front face that includes a see-through portion and an attachment surface; and (b) a tablet computing device that (i) has a display screen on its front surface, and (ii) is enclosed within the enclosure apparatus such that the display screen is visible through the see-through portion of the front face of the enclosure apparatus” in column 1 wherein a tablet, well known in the art as of the effective filing date, includes a camera, light sensor (e.g., camera), GPS, wireless antenna, and display.).
It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of Jiang, Batten, and Breen to include all elements inside the display case of Batten. The motivation, as shown in Breen, is protection of the tablet device. 

Allowable Subject Matter
Claims 7, 8, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Regarding Claims 7, 8, 19, and 20, the closest prior art is U.S. 2005/0083183 (“Cao”). As shown in Fig. 2 of Cao, and discussed in the specification, Cao includes four suction cups through two brackets positioned at four corners of the rectangular display screen. Cao does not teach the four brackets as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEREDITH A LONG whose telephone number is (571)272-3196.  The examiner can normally be reached on Mon - Fri 9:30 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEREDITH A LONG/Primary Examiner, Art Unit 3688